Bronson, Chief Justice.
Notice on order for bill of particulars—affidavit to procure absolute order for bill of particulars—proof of service of subpoena—proof of service of notice to produce books and papers, and docketing transcripts, are not taxable items, and must be stricken out.
The witnesses fees are taxable in this cause, although sworn in the other and not in this. Affidavit for retaxation, as to items not provided for in the fee bill, need only show that such items were objected to before the taxing officer. As to the other items, it should state the grounds of the objections to such items.